UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington.D.C.20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-08048 TII NETWORK TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 66-0328885 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Rodeo Drive, Edgewood, New York 11717 (Address of principal executive offices)(Zip Code) (631) 789-5000 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of exchange on which registered Common Stock, $0.01 par value The NASDAQ Stock Market LLC Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yeso No x Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting stock and non-voting common equity of the registrant outstanding as of June 30, 2009, the last business day of the registrant’s most recently completed second quarter, held by non-affiliates of the registrant was approximately $15.1 million.While such market value excludes the market value of shares that may be deemed beneficially owned by executive officers and directors, this should not be construed as indicating that all such persons are affiliates. The number of shares of the Common Stock of the registrant outstanding as of March 12, 2010 was 14,210,847. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement relating to its 2010 Annual Meeting of Stockholders are incorporated by reference into Part III of this Report. 2 Table of Contents PART I PAGE Item 1 Business 5 Item 1A Risk Factors 10 Item 1B Unresolved Staff Comments 16 Item 2 Properties 16 Item 3 Legal Proceedings 16 Item 4 Removed and Reserved 16 PART II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6 Selected Financial Data 17 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A Quantitative and Qualitative Disclosures About Market Risks 26 Item 8 Financial Statements and Supplementary Data 27 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 Item 9A(T) Controls and Procedures 51 Item 9B Other Information 51 PART III Item 10 Directors, Executive Officers and Corporate Governance * Item 11 Executive Compensation * Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters * Item 13 Certain Relationships and Related Transactions, and Director Independence * Item 14 Principal Accounting Fees and Services * PART IV Item 15 Exhibits and Financial Statement Schedules 52 * The information required by Part III (Items 10, 11, 12, 13 and 14) of Form 10-K is incorporated herein by reference to the information called for by those items which will be contained in our Proxy Statement to be filed pursuant to Regulation 14A of the Securities Exchange Act of 1934 with respect to our 2010 Annual Meeting of Stockholders.Notwithstanding the foregoing, information appearing in the section “Audit Committee Report” in our Proxy Statement shall not be deemed to be incorporated by reference in this Report. 3 Forward-Looking Statements Certain statements in this Annual Report on Form 10-K are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.When used in this Report, words such as “may,” “should,” “seek,” “believe,” “expect,” “anticipate,” “estimate,” “project,” “intend,” “strategy” and similar expressions are intended to identify forward-looking statements regarding events, conditions and financial trends that may affect our future plans, operations, business strategies, operating results and financial position. Forward-looking statements are subject to a number of known and unknown risks and uncertainties that could cause our actual results, performance or achievements to differ materially from those described or implied in the forward-looking statements as a result of several factors, including, but not limited to, those factors discussed below and elsewhere in this document.We undertake no obligation to update any forward-looking statement to reflect events after the date of this Report. Among those factors are: · general economic and business conditions, especially as they pertain to the telecommunications industry; · potential changes in customers’ spending and purchasing policies and practices, which are effected by customers’ internal budgetary allotments that have been, and may continue to be, impacted by the current economic climate, particularly in the United States (see “Business – Marketing and Sales”); · pressures from customers to reduce pricing without achieving a commensurate reduction in costs (see “Business – Marketing and Sales” and “Business – Manufacturing”); · the ability to market and sell products to new markets beyond our principal copper-based telephone operating company (“Telco”) market (see “Business – Marketing and Sales”) which has been declining over the last several years, due principally to the impact of alternate technologies (see “Business – Competition”); · the ability to timely develop products and adapt our existing products to address technological changes, including changes in our principal market (see “Business – Products” and “Business – Product Development”); · exposure to increases in the cost of our products, including increases in the cost of our petroleum-based plastic products and precious metals (see “Business – Manufacturing” and “Business – Raw Materials”); · competition in our principal market and new markets into which we have been seeking to expand (see “Business – Competition”); · dependence on, and ability to retain, our “as-ordered” general supply agreements with our largest customer and our ability to win new contracts (see “Business – Marketing and Sales”); · dependence on third parties for certain product development (see “Business – Product Development”); · dependence for products and product components from Pacific Rim contract manufacturers, including on-time delivery that could be interrupted as a result of third party labor disputes, political factors or shipping disruptions, quality control and exposure to changes in costs and changes in the valuation of the Chinese Yuan (see “Business – Manufacturing”); · weather and similar conditions, including the effect of typhoons on our assembly facilities in the Pacific Rim which can disrupt production, the effect of hurricanes in the United States which can increase the demand for our products and the effect of harsh winter conditions in the United States which can temporarily disrupt the installation of certain of our products by Telcos (see “Business – Manufacturing” and “Business – Seasonality”); · the ability to attract and retain technologically qualified personnel (see “Business – Product Development”); and · the availability of financing on satisfactory terms (see “Management’s Discussion and Analysis of Financial Condition and Results of Operations”). 4 PART I ITEM 1.BUSINESS General Tii Network Technologies, Inc. and subsidiaries (together, “Tii,” the “company,” “we,” “us” or “our”) design, manufacture and sell products to service providers in the communications industry for use in their networks. We sell our products through a network of sales channels, principally to telephone operating companies (“Telcos”), multi-system operators (“MSOs”) of communications services, including cable and satellite service providers, and original equipment manufacturers (“OEMs”).Our products are typically found in the Telcos Central Office, outdoors in the service providers’ distribution network, at the interface where the service providers’ network connects to the users’ network, and inside the users’ home or apartment, and are critical to the successful delivery of voice and broadband communication services. In June 2007, we moved our headquarters from a leased facility in Copiague, New York to a building we purchased in Edgewood, New York.In September 2007, we consolidated the operations of our Puerto Rico leased facility into our new headquarters, resulting in the closure of the Puerto Rico facility. Products Network Interface Devices (“NID”) and Accessories Telco NIDs house the FCC mandated demarcation point between the public switched telephone network (PSTN) provider and the customer’s network.A NID is typically a thermoplastic box located on the outside of a customer’s premise, housing primary surge protectors, customer demarcation, customer termination ports and various electronic circuits. It is ruggedized against the environment and has both Telco and customer access points. Network Interface Devices:Our family of 1, 2, 3, 6 and 12 line NIDs is designed to comply with rigorous industry environmental and electrical performance standards.Our NIDs usually incorporate a variety of components including our overvoltage surge protectors, Digital Subscriber Line (“DSL”) service splitters for broadband delivery and customer bridge modules which facilitate customer access to the network. Our NIDs are used in single family and multi-dwelling unit (“MDU”) applications. Accessories:Tii designs and manufactures a broad range of products designed to operate in our NIDs, as well as our competitor’s NIDs. These products include station protectors, customer wiring modules to interconnect service to the home, DSL service splitters, Electro-Magnetic Interference (EMI) filters and line test modules, which enable remote testing of the integrity of the service providers’ lines, minimizing costly maintenance dispatches. Broadband Products Our broadband products facilitate the successful deployment of Triple Play services (voice, video and data) and are comprised of both active electronics and passive components. These products enable service providers to offer the most stable and highest bandwidth services safely to the user at the lowest deployment cost. Digital Subscriber Line Technology:Telcos have been utilizing their existing infrastructure of copper access wires to deliver broadband services with DSL technology.We have developed an extensive line of DSL electronic products for this market, including a line of xDSL POTS (Plain Old Telephone Service) Splitters.These splitters isolate the voice and data signals on a Telco line to provide separate outputs for phone and data services which enables DSL services. Modules are available in several NID configurations, as well as several indoor units.Our products also allow DSL signals to coexist with door entry/intercom systems and monitored alarm systems. 5 Intelligent NID:Our outdoor intelligent residential gateway OutriggerTM, now sometimes referred to as an “iNID,” facilitates the delivery of Triple-Play bundled services – digital telephone, television and Internet data by telephone or cable service providers.Our current configuration accomplishes this by embedding the Home Phone Network Alliance (“HPNA”) technology for delivering Internet Protocol (“IP”) technologies to customers over a home’s existing cable TV (COAX) or telephone wiring, eliminating the need to run new dedicated CAT5 Ethernet cabling to provide Triple-Play services.Our expertise in this area has enabled us to sell key component parts to companies delivering similar products. HomePlug®: HomePlug® technology enables networking of voice, data and audio devices through the consumers’ AC power lines. Our HomePlug®-compatible and HomePlug®-embedded surge protectors incorporate our patented and proprietary AC protection, filtering and HomePlug® Powerline integrated circuits. Connectivity Products Connectivity products include both active and passive solutions that incorporate superior wire management, technician friendly “tool-less” design, insulation displacement contact (“IDC”) and gel-sealed options.These products are designed to support broadband-enabled services and network management. Voice over Internet Protocol (“VoIP”) Products: These solutions provide Telco “NID – like” environmentally robust enclosures and advanced gel sealed wire termination products for connection of broadband delivered VoIP telephony service. An extensive range of connectivity solutions is offered for single family, MDU and commercial applications. Switchable Voice NID (“SVN”) Products:These solutions enable the efficient installation and connection of VoIP telephony to cable subscribers and include SVNs which remotely activate VoIP telephony.Units are available for single family, multiple dwelling unit and commercial applications. Voice Intercom Systems (“VIS”) Products:These products are used in MDUs for telephony delivered via cable, fiber or DSL VoIP to enable the newly installed telephone service to work with Gate Entry and Door Entry Intercom systems which are typically disconnected when broadband services are deployed. Other Connectivity: Theseproducts include aerial terminals and enclosures that provide world class performance in extremely harsh outdoor environments and are located throughout the service providers’ network, typically deployed in aerial locations. Fiber Optic Products We provide various connectivity modules typically utilized inside Optic Network Terminals (“ONTs”) and active electronic devices to enable the fiber delivered telephone service to coexist with Gate Entry and Door Entry Intercom systems. We also sell enclosures used for fiber demarcation applications and a grounding and overvoltage protection device used in the deployment of ONTs to service providers which convert light pulses from a fiber optic line to electrical pulses. Overvoltage Surge Protection Surge protection products are used by major telecommunications providers at the Central Office, remote DSL pedestals and subscriber locations, protecting both personnel and network plant equipment, while increasing field service reliability and reducing maintenance costs. Gas Tubes: Our gas tubes represent the foundation upon which most of our overvoltage surge protector products are based. Our proprietary two and three electrode gas tubes have been designed to withstand multiple high-energy overvoltage surges while continuing to provide a long service life. Modular Station Protectors: Our broad line of station overvoltage surge protectors are designed to be deployed in a variety of configurations to accommodate service providers’ requirements.Our most advanced overvoltage surge protector incorporates sealed Insulation Displacement Connector (“IDC”) “tool-less” connections, which reduce installation time, increase reliability and are ideally suited for today’s high speed broadband service networks. 6 Other Surge Protection Products:We design and manufacture a variety of other surge protection devices that include a patented high-performance 75 ohm coaxial protector for cable networks, a 50-ohm coaxial protector for wireless service providers’ cell sites, a gel-sealed Ethernet data protector and power line/data line protectors for personal computers and home entertainment systems. Product Development We focus our product development resources on products that providers of communication services need to more effectively deliver their services.Our customers maintain highly complex networks, and many of the products we develop are the result of discussions we have with our customers.An important aspect of our product development is that we also invest our resources to develop products in anticipation of the future network strategies of our customers. Our research and development (“R&D”) strategy includes developing products internally, as well as with contract engineers, technology partners and contract manufacturers.Our R&D engineers work closely with our contract manufacturers during the design and development phase of all products. Our R&D department is skilled and experienced in various technical disciplines, including physics, electrical, mechanical and software design, with specialization in such fields as plastics, electronics, metallurgy and chemistry.We also use contract engineers skilled in specific design tasks.Our contract manufacturing partners are similarly skilled in these R&D fields, with engineering and manufacturing expertise to bring a product to market on time of the highest quality at a competitive price. For the years ended December 31, 2009, 2008 and 2007, R&D expense was $1.6 million, $2.0 million and $2.2 million, respectively.The largest portion of our development efforts is focused on new products for the growth segments of the Telco and MSO markets, primarily broadband deployment. Marketing and Sales We market and sell our products to the providers of communications services through a combination of our own sales employees and manufacturers’ representatives.Products are distributed either directly or through national and regional distributors. OEM customers are sold direct or through distributors. The following is certain information concerning customers that accounted for 10% or more of our consolidated net sales during the periods presented below.The loss of, or the disruption of shipments to, any of these customers could have a material adverse effect on our results of operations and financial condition. Years ended December 31, Customer A 34% 33% 29% Customer B 11% 14% 13% Customer C * * 15% Customer D 14% 12% * *Less than 10% Telco customers represented approximately 89%, 87% and 74% of our net sales for the years ended December 31, 2009, 2008 and 2007, respectively. 7 On July 8, 2005, we received a Product Purchase Agreement (the “Verizon Agreement”), which is a general supply agreement, from Verizon Services Corp. (“Verizon”) setting forth the terms under which we are to continue to provide product to Verizon until March 31, 2010.In 2008, Verizon outsourced its purchasing, distribution and warehousing functions for certain of its products to certain third parties, one of which was Team Alliance Inc. (“Team Alliance”).On May 15, 2009, we entered into a Product Purchase Agreement with Team Alliance (the “Team Alliance Agreement”), which effectively replaced our existing Verizon Agreement for a majority of the products covered under the Verizon Agreement.The terms and conditions of the Team Alliance Agreement are essentially the same as those in the Verizon Agreement, and the end customer for these products is still Verizon.The remaining products not transitioned to the Team Alliance Agreement are still covered under our Verizon Agreement, but are expected to be transitioned to a third party prior to March 31, 2010.Prices, warranties, benefits, terms and conditions granted to Verizon under the Verizon Agreement and Team Alliance Agreement are fixed, but must be at least as favorable as those granted by Tii to other commercial customers under like or similar circumstances. The principal products being supplied under the terms of the Verizon Agreement and Team Alliance Agreement are NIDs for deployment by Verizon in its traditional copper transmission network.The products incorporate our sealing technologies and other components, including overvoltage protection and DSL enabling electronics. Sales of our products to Telcos, including Verizon, are generally through “as-ordered” general supply agreements.General supply agreements do not require Telcos to purchase specific quantities of products and can be terminated for various reasons, including without cause by either party, or extended by mutual written agreement. Purchases of our products are generally based on individual customer purchase orders for delivery from inventory or within up to thirty days.We, therefore, have no material firm backlog of orders. We believe that our products offer superior, cost-effective performance, features and characteristics, including high reliability, long life cycles, ease of installation and optimum protection against adverse environmental conditions.We believe that this, together with responsive customer service, reduces the risks inherent in “as-ordered” contracts.We further believe that our superior products and customer care, attributes which have attracted and maintained our Telco business, will enhance our ability to expand into emerging markets. We are also pursuing international markets for our products.International sales have been made primarily to Canada, in addition to countries in the Caribbean, South and Central America, the Pacific Rim and Europe.Our international sales were approximately $5.1 million (19% of sales), $3.2 million (9% of sales) and $2.3 million (5% of sales) for the years ended December 31, 2009, 2008 and 2007, respectively. We require foreign sales to be paid for in U.S. currency.International sales are affected by such factors as the North American Free Trade Agreement (“NAFTA”) and Central American Free Trade Agreement (“CAFTA”) requirements, exchange rates, changes in protective tariffs and foreign government import controls.We believe international markets continue to offer additional opportunities for our products and we are actively pursuing these markets. Manufacturing In September 2007, we relocated our quick-response, low volume manufacturing operation from our leased facility in Puerto Rico to our new headquarters in Edgewood, New York. All high volume production is outsourced and is produced by contract manufacturers within the Pacific Rim, principally China and Malaysia, utilizing, in most cases, our equipment and processes. We depend on our contract manufacturers to produce the majority of our products for sale to our customers. All product manufactured in Asia is approved by Tii prior to shipping out of country of origin using Acceptable Quality Level (“AQL”) sampling procedures and on site auditing by Tii quality personnel located in our China Quality Assurance laboratory. This laboratory holds the same TL9000 certificate as Tii and reports directly to our Quality Vice President. Our primary contract manufacturer is an independent U.S. based corporation with a wholly owned subsidiary located in China that is listed by Underwriters Laboratories (“UL”) and is TL9000 qualified and registered.A second contract manufacturer, in Malaysia, produces most of our proprietary gas tubes. In December 2009, we notified this contract manufacturer of our intent to terminate this agreement and, as such, our agreement will end December 20, 2010.Over the next nine months we intend to transition the sourcing of these products to another Asian supplier. There are strict non-disclosure agreements with each of these contract manufacturers. 8 Raw Materials The primary components of our products are stamped, drawn and formed parts made out of a variety of commonly available metals, ceramics and plastics.The manufacturers of our overvoltage surge protectors and station electronic products use commonly available components, printed circuit boards and standard electrical components, such as resistors, diodes and capacitors.All orders with suppliers of the components utilized in the manufacture of our products are scheduled for delivery within a year.Our products contain a significant amount of plastic that is manufactured out of petroleum and we import most of our products from our contract manufacturers, principally in China and Malaysia. Competition We face significant competition across all of our markets and product lines.Our principal competitors within the Telco market are Corning Cable Systems LLC, Tyco Electronics Corp, which is also our customer, and Bourns, Inc.Our principal competition within the MSO market is Tyco Electronics Corp, Channell Commercial Corporation, Belkin Corporation and American Power Conversion Corp. Our reputation among our customers is one of providing swift responses to their needs with creative and effective solutions, using products compliant with, and in most cases superior in performance to, the demanding specifications of customers.This approach, combined with our history of continually improving technology, improved operations and effective collaborations, allows us to bring product solutions to our customers quickly and at competitive prices. Principal competitive factors within our markets include price, technology, product features, service, quality, reliability and bringing new products to market on time.Compared to our business and operations, most of our competitors have substantially greater financial, sales, manufacturing and product development resources.We believe that our sales, marketing and research and development departments, our high quality products and service, our contract manufacturers’ low cost production capabilities and our engineering resources, combined with our overvoltage surge protection technology, enable us to maintain our competitive position. Patent And Trademarks We own or have applied for a number of patents relating to certain of our products or product components and own a number of registered trademarks that are considered to be of value, principally in identifying Tii and our products.TII®, In-Line®, Totel Failsafe®, Angle Driver® and HomePlug® are among our registered trademarks. While we consider our patents and trademarks to be important, especially in the early stages of product marketing, we believe that, because of technological advances in our industry, our success depends primarily upon our sales, engineering and manufacturing skills and effective development collaborations which have accelerated the time-to-market of improved and new products.To maintain our industry position, we rely primarily on technical leadership, trade secrets, our proprietary technology and our contract manufacturers’ low cost production capabilities and engineering resources. Government Regulation The Telcos and MSOs are subject to regulation in the United States and in other countries.In the United States, the FCC and various state public service or utility commissions regulate most of the Telcos and other communications access providers who use our products.While those regulations do not typically apply directly to us, the effects of those regulations, which are under continuous review and subject to change, could adversely affect our customers and, ultimately, Tii. The National Electric Code (“NEC”) requires that an overvoltage surge protector listed by UL or another qualified electrical testing laboratory be installed on all traditional Telco copper subscriber telephone lines that are exposed to lightning and accidental contact with electric light or power conductors. We have traditionally obtained and maintained listing by UL where required. 9 Compliance with applicable Federal, state and local environmental regulations has not had, and we do not believe that compliance in the future will have, a material adverse effect on our earnings, capital expenditures or competitive position. Employees On March 12, 2010, we had approximately 44 full-time employees and two part-time employees.We have not experienced any work stoppage as a result of labor difficulties and believe we have satisfactory employee relations.We are not a party to any collective bargaining agreements. Seasonality Our operations are subject to seasonal variations, primarily due to the fact that our principal products, NIDs,aretypically installed on the side of homes.During the hurricane season, sales may increase based on the severity and location of hurricanes and the number of NIDs that are damaged and need replacement. Conversely, duringwintermonths when severe weatherhinders or delays the Telco’s installationand maintenance of theiroutside plant network, NID sales have been adversely affected until replacements can be installed (at which time sales increase). ITEM 1A.RISK FACTORS An investment in our common stock involves a number of risks.Our business and future operating results may be affected by many risks, uncertainties and other factors, including those set forth below.These factors could materially and adversely affect our business, financial condition, results of operations, cash flows and prospects. As a result, the market price of our common stock could decline and you could lose all or part of your investment.The risks, uncertainties and other factors described in this Report are not the only ones we face.There may be additional risks, uncertainties and other factors that we do not currently consider material or that are not presently known to us. Risks Relating To Our Business Current economic conditions may continue to adversely affect consumers and our customers and suppliers, thereby adversely affecting our financial performance, results of operations and financial condition. The deterioration in the global economic environmentin 2008 and 2009has resulted in reduced credit lending by banks, solvency concerns of major financial institutions and others, increases in unemployment levels and significant declines and volatility in the global financial markets.The credit crisis is causing our customers to reduce inventories, which results in reduced purchases from suppliers such as us, and certain customers are more aggressively seeking pricing concessions than in the past.These factors have also negatively impacted the level of consumer spending.Certain of the products offered by our customers - service providers in the communications industry - are dependent on consumer spending which, in turn, impacts the demand of the service providers for our products.These actions have impacted, and a continuance of these factors in the future could impact, our sales and profit margins. Our primary market, the traditional Telco copper-based transmission network, has been declining over the last several years. Principally due to the competitive impact of alternative technologies that compete with the Telco’s traditional copper-based transmission network, such as cellular service and Fiber-To-The-Premises (“FTTP”), and competition from MSOs, over the past several years there have been cutbacks in copper-based construction and maintenance budgets by the Telcos and a reduction in the number of their access lines.As a result, our principal copper-based business has been adversely affected. In this regard, our major customer, Verizon, continues its strategy to deploy FTTP.This multi-year program has resulted in a reduction of capital outlays for its traditional copper network and has, therefore, impacted our traditional protection based products since FTTP networks require less traditional protection than current copper networks.Also, Verizon has taken actions to reduce its footprint by bundling telephone lines in certain territories and offering them for sale, and there is no guarantee that we will continue to provide products to the service provider that might buy these lines previously serviced by Verizon. 10 Though landlines, in general, continue to be dropped by customers as a result of the introduction and acceptance of new technologies, current economic conditions are accelerating this trend.While we believe that the current embedded copper infrastructure will continue to play a significant role as a transmission medium for years to come, it is likely to continue to decline year to year.Further, there can be no assurance that this trend will not accelerate. New product introductions by us could be costly and there is no certainty that we will be able to successfully develop or market new products. In response to the trend by Telco’s to move away from reliance on their copper-based transmission network, we have been expanding our marketing efforts and incurring costs in pursuing new markets with new products designed to take advantage of our proprietary overvoltage surge protection, enclosure technologies and electronic design capabilities, while continuing to meet the needs of our existing customers. Our success will depend, in large measure, upon our ability to timely identify, develop and market new products at competitive prices, enhance our current product offerings and develop new products that address our customers’ and the marketplace’s needs for additional functionality and new technologies.In this regard, we have been developing various VoIP products, new station electronic and other products for Telcos, MSOs and home networking products for consumers.See Item 1, “Business – Products.”The development of new products is subject to a variety of risks, including: · Our ability to determine and meet the changing needs of our customers and the marketplace; · Our ability to predict market requirements and develop new products meeting those needs in advance of the development of similar or advanced products by our competitors; · Our ability to develop and engineer products on a timely basis, within budget and at a quality and performance level that will enable us to manufacture, or have those products manufactured for us, and then sell them on a profitable basis; · The availability or ability to obtain sufficient financing to fund any capital investments needed to develop, manufacture, market and sell new products; · Product development cycles that can be lengthy and are subject to changing requirements and unforeseen factors that can result in delays; · New products or features which may contain defects that, despite testing, are discovered only after a product has been installed and used by customers; and · Changing technology, evolving industry standards, changes in customer requirements and competitive product introductions and enhancements. We cannot provide assurance that products that we have recently developed or may develop in the future will achieve market acceptance.If our new products fail to achieve market acceptance, or if we fail to develop new or enhanced products that achieve market acceptance, our growth prospects and competitive position could be adversely affected.In addition, we cannot assure you that we will be successful in the development of new, profitable products or that we will not encounter delays, defects or product recalls or that we will be able to respond timely to changing industry and customer needs. We are dependent upon a small number of customers for most of our revenue and a decrease in sales to these customers could seriously harm our business. A relatively small number of customers account for most of our revenue.Our principal customer, Verizon, accounted for 34%, 33% and 29% of our revenue in 2009, 2008 and 2007, respectively.Another customer accounted for 11%, 14% and 13% of our revenues, respectively, during those years.One other customer accounted for 14% and 12% of our revenue in 2009 and 2008, respectively.Other customers have, from time to time, accounted for more than 10% of our revenues in a year.See Item 1, “Business – Marketing and Sales.”We expect that, at least in the near term, we will continue to rely on our success in selling our existing and future products to these customers in significant quantities.There can be no assurance that we will be able to retain our largest customers or that we will be able to obtain additional customers or replace key customers we may lose or who may reduce their purchases from us.The loss of one or more of these customers, or a substantial diminution in orders received from these customers, would have a material adverse effect on us. 11 Our contracts with Verizon and Team Alliance are general supply contracts and, as such, they are not required to purchase any specific product from us, and our contracts also contain other terms favorable to Verizon and Team Alliance that could adversely impact our future results of operations. In July 2005, we received a general supply agreement from Verizon, setting forth the terms under which we are to continue to provide product to Verizon, including additional approved products and an expanded territory, until March 31, 2010.In 2008, Verizon outsourced its purchasing, distribution and warehousing functions to Team Alliance and on May 15, 2009, we entered into a Product Purchase Agreement with Team Alliance, which effectively replaced our existing Verizon Agreement for a majority of the products covered under the Verizon Agreement.The terms and conditions of the Team Alliance Agreement are essentially the same as those in the Verizon Agreement, and the end customer for these products is still Verizon.The remaining products not transitioned to the Team Alliance Agreement are still covered under our Verizon Agreement, but are expected to be transitioned to a third party prior to March 31, 2010.General supply agreements do not require Telcos to purchase specific quantities of product and can be terminated without cause by either party, or extended by mutual written agreement.Prices, warranties, benefits, terms and conditions granted to Verizon under the Verizon and the Team Alliance agreements are fixed, but must be at least as favorable as those granted by us to other commercial customers under like or similar circumstances.The loss of Verizon as the ultimate purchaser of our products, or a substantial decrease in the orders received from Verizon, could have a material adverse effect on us. Our key customers typically have the ability to cancel or modify their commitments to us. In most instances, our sales are made under open purchase orders received from time to time from our customers under general supply contracts which cover one or more of our products.Some of those contracts permit the customer to terminate the contract due to: ·our inability to deliver a product that meets the specifications on time; or ·in certain cases, at any time upon notice. In addition, although most of our general supply contracts contain terms such as the purchase price, they do not establish minimum purchase commitments. We have certain contractual limitations on price increases, which coupled with pricing pressures, could adversely affect our gross profit margins. Pricing pressures in the markets in which we operate are intense due in part to the consolidation of various telephone companies and their resulting purchasing power.Our general supply contracts generally prohibit us from increasing the price of our products to be sold under the contract for stated periods of time.Accordingly, any significant increase in our costs during those periods, without offsetting price increases, could adversely affect our gross profit margins. 12 Offshore manufacturing poses a number of risks. Currently we depend on offshore contract manufacturers, principally in China and Malaysia, for the timely delivery of high quality product.We are in the process of transitioning our sourcing of products from our Malaysia contract manufacturer to one in China.As a result, we are subject to risks of doing business outside the United States, including: · potential delays and added delivery expenses in meeting rapid delivery schedules; · potential U.S. government sanctions, such as embargoes and restrictions on importation; · potential currency fluctuations; · potential labor unrest and political instability; · potential restrictions on the transfer of funds; · U.S. customs and tariffs; and · weather, such as typhoons, that could disrupt the delivery of product from our Pacific Rim contract manufacturers. We are dependent upon suppliers of product components, the loss of whom could result in manufacturing and delivery delays, affect our ability to obtain components and increase prices to us. Our contract manufacturers provide the components necessary to produce products for us.Generally they have no long-term supply contracts.Although we believe that substantially all components and supplies used will continue to be available in adequate quantities at competitive prices, we cannot assure you that we will not experience the absence of components or supplies, delays in obtaining their delivery or increases in prices in the future. Our credit facility imposes restrictions on certain aspects of our business and our ability to obtain additional financing which may affect our ability to grow. We currently have a credit facility in the amount of $5.0 million.The revolving credit facility is limited by a borrowing base, in general, equal to 80% of eligible accounts receivable, plus the lesser of 30% of eligible inventory, after certain reserves, or $1.5 million. At December 31, 2009, our borrowing base was $4.2 million.The credit agreement contains various covenants, including financial covenants and covenants that prohibit or limit a variety of actions without the bank’s consent. These include, among other things, covenants that prohibit the payment of dividends and limit our ability to repurchase our stock, incur or guarantee indebtedness, create liens, purchase all or a substantial part of the assets or stock of another entity, other than certain permitted acquisitions, create or acquire any subsidiary, or substantially change our business. If we fail to comply with the covenants in our credit agreement, our bank lender may prohibit us from making future borrowings and may declare any borrowings outstanding at the time to become due and payable immediately. If the amount we may borrow under the credit facility is not sufficient for our needs, we may require financing from other sources, which we may not be able to obtain until the credit facility is terminated.Our inability to obtain financing could have a material adverse effect on our ability to expand our business. Accounting rules for stock-based compensation may adversely affect our operating results, our stock price and our competitiveness in the employee marketplace. We have a history of using employee stock options and other stock-based compensation to hire, motivate and retain our employees. Accounting literature requires us to measure compensation costs for all stock-based compensation, including stock options and restricted stock awards, at fair value and to recognize these costs as expenses in our statements of income.Although not a cash expense, the recognition of these expenses in our statements of income has had, and is expected to continue to have, a negative effect on our reported earnings and earnings per share, which could negatively impact our future stock price.In addition, if we reduce or alter our use of stock-based compensation to minimize the recognition of these expenses, our ability to recruit, motivate and retain employees may be impaired, which could put us at a competitive disadvantage in the employee marketplace. 13 The costs that we incur and management time we expend as a result of being a public company could increase significantly in the future. We incur significant legal, accounting, administrative and other costs and expenses as a public company. We are required to comply with rules and regulations promulgated by the SEC and NASDAQ. Compliance with these rules and regulations causes us to incur legal, audit and financial compliance costs, and diverts management’s attention from operations and strategic opportunities. In 2007, we incurred significant initial costs in evaluating and reporting on our internal control over financial reporting as required by Section404(a) of the Sarbanes-Oxley Act of 2002 (“SOX”) and related rules and regulations of the SEC and standards of the Public Company Accounting Oversight Board (PCAOB). We will incur additional costs when our independent registered public accounting firm is required, under Section 404(b) of SOX, to audit the effectiveness of our internal controls over financial reporting for the year ending December 31, 2010 and annually thereafter.However, this Section 404(b) requirement is subject to change.We have provided our report on internal control over financial reporting with this filing Report. The process of assessing and testing our internal controls and complying with Section404 is ongoing and has been, and will continue to be, expensive and time consuming, and it requires significant management attention. A failure by us to maintain an effective system of internal controls in the future could have an adverse effect on our operating results, stock price and ability to raise financing. We cannot be certain that the measures we have taken with respect to our internal control over financial reporting will ensure that we will maintain adequate controls over our financial processes and reporting in the future. We have in the past discovered, and may in the future discover, areas of our internal controls that require improvement. Failure to implement required new or improved controls, or difficulties encountered in their implementation, could harm our operating results or cause us to fail to meet our reporting obligations. Disclosures of material weaknesses could reduce the market’s confidence in our financial statements and harm our stock price and our ability to borrow and raise capital. Risks Relating To Our Common Stock We do not anticipate paying dividends. We intend to retain any future earnings for use in our business.As a result, we do not anticipate paying any cash dividends in the foreseeable future.In addition, our bank credit agreement prohibits us from declaring and paying any dividends. The anti-takeover provisions in our certificate of incorporation and under Delaware law may discourage or prevent takeover offers which could increase the price of our stock if those provisions did not exist. Our certificate of incorporation and the Delaware General Corporation Law contain provisions that, while intended to enable our Board of Directors to maximize security holder value, could discourage or prevent any attempts by outsiders to obtain control of us through mergers, tender offers, proxy contests and other means and could prevent or delay changes in our management.Generally, attempts to obtain control of a company results in security holders obtaining a premium above the market price of a company’s stock that existed before the attempt is made.These provisions include the following: · the ability to issue preferred stock with terms fixed by our Board of Directors at the time of their issuance without further security holder authorization; · a supermajority vote to authorize certain transactions; · a classified Board of Directors; · a requirement that directors may be removed only by stockholders for cause; and · the benefits of Delaware’s “anti-takeover” statutory provisions. 14 Future sales of our common stock in the public market could adversely affect the trading price of our common stock. Sales of significant amounts of our common stock in the public market, including short sale transactions, or the perception that such sales will occur, could adversely affect prevailing trading prices of our common stock. The price of our common stock may continue to be volatile. The market price of our common stock has been at times, and may in the future be, subject to wide fluctuations.See Item 5, “Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities.” Factors that may adversely affect the market price of our common stock include, among other things: · quarter to quarter variations in operating results; · the occurrence of events that affect or could affect our operating results; · changes in earnings estimates by analysts; · announcements regarding technological innovations or new products by us or others and the degree of success of those innovations and new products; · announcements of gains or losses of significant customers or contracts; · prospects in the telecommunications industry; · changes in the regulatory environment; · market conditions; and · the sale or attempted sale of large amounts of our common stock into the public markets. There is no assurance of continued NASDAQ listing of our common stock. Although we are currently in compliance with the NASDAQ Capital Market continuing listing requirements, we cannot assure you that our common stock will continue to be quoted on NASDAQ.A listed issuer is not in compliance with NASDAQ Stock Market’s minimum closing bid price requirement for continued listing on its Capital Market if it fails to achieve at least a $1.00 closing bid price for a period of 30 consecutive business days.Once out of compliance, listed issuers are provided one automatic 180-day period to regain compliance.Thereafter, issuers, such as the company, that are listed on the NASDAQ Capital Market can receive an additional 180-day remedial period if they are in compliance with all NASDAQ Capital Market initial listing requirements (except the minimum bid price requirement).The price range of our common stock on the NASDAQ Capital Market since January 1, 2008 is indicated under Item 5, “Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities.”If we fail to maintain a NASDAQ listing by reason of the price of our common stock or other listing maintenance requirements, our common stock will likely be traded on the NASDAQ OTC Bulletin Board or under the quotation system maintained by Pink Sheets, LLC.In such event, the market value of our common stock could decline and security holders may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of, our common stock. If our common stock ceases to be listed on NASDAQ, it could be subject to “penny stock” regulations. Broker/dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the Securities and Exchange Commission.Penny stocks generally are equity securities with a price of less than $5.00 that are not registered on certain national securities exchanges, including NASDAQ.Quotation on the NASDAQ OTC Bulletin Board is not sufficient to avoid being treated as a “penny stock.” The penny stock rules require a broker/dealer, prior to a transaction in a penny stock, not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market.The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.In addition, the penny stock rules generally require that, prior to a transaction in a penny stock, the broker/dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements at times have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules.If our securities become subject to the penny stock rules, investors in our securities may find it more difficult to sell their securities. 15 ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES We own an approximately 25,000 square foot building located in Edgewood, New York which houses our principal research and development activities, sales and marketing and administrative and executive offices.We moved into this facility in June 2007.We lease an approximately 1,100 square foot quality assurance laboratory in Dongguan, China under a lease that expires March 9, 2011. ITEM 3.LEGAL PROCEEDINGS In November 2009 and February 2010, the respective Courts dismissed separate lawsuits against Tii and each member of our Board of Directors by Seth Fishman, a purported stockholder of Tii, individually and on behalf of all others similarly situated, in the Supreme Court of the State of New York, Suffolk County instituted on May 13, 2009 and by Vladimir Gusinsky, another purported stockholder of Tii, individually and on behalf of all others similarly situated, in the Court of Chancery of the State of Delaware instituted on June 15, 2009.The two actions were similar and arose out of an unsolicited expression of interest to acquire all our outstanding shares of common stock for $1.00 per share.We rejected this expression of interest as inadequate and not in the best interest of Tii or our stockholders on July 20, 2009.Both actions sought class action status, were similar and, in general, alleged that our Board of Directors violated the fiduciary duties owed by them to us and our public shareholders in connection with the transaction contemplated in the expression of interest.These actions sought, in general, equitable relief compelling our Board to properly exercise its fiduciary duty to consider whether the transaction contemplated in the expression of interest or an alternate transaction maximizes shareholder value, plus attorneys’ fees, costs and expenses. ITEM 4.(REMOVED AND RESERVED) 16 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock trades on the NASDAQ Capital Market under the symbol “TIII.”The following table sets forth, for each calendar quarter since January 1, 2008, the high and low sales prices of our common stock on that market: High Low Year ended December 31, 2009 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Year ended December 31, 2008 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter On March 12, 2010, we had approximately 266 holders of record of our common stock. To date, we have paid no cash dividends.For the foreseeable future, we intend to retain all earnings generated from operations for use in our business.Additionally, our bank credit agreement prohibits the payment of cash dividends. During 2009, we did not sell any securities that were not registered under the Securities Act of 1933, as amended, and did not purchase any shares of our common stock. ITEM 6. SELECTED FINANCIAL DATA Not applicable. 17 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with Item 8 “Financial Statements and Supplementary Data” and notes thereto included elsewhere in this Report.Historical operating results are not necessarily indicative of results that may occur in future periods.This discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions. Actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those presented under “Forward-Looking Statements” preceding Item 1, in Item 1A, “Risk Factors” and elsewhere in this Report.We undertake no obligation to update any forward-looking statement to reflect future events. Overview Business We design, manufacture and sell products to service providers in the communications industry for use in their networks. We sell our products through a network of sales channels, principally to telephone operating companies (“Telcos”), multi-system operators (“MSOs”) of communications services, including cable and satellite service providers, and original equipment manufacturers (“OEMs”). Our products are typically found in the Telco Central Office, outdoors in the service providers’ distribution network, at the interface where the service providers’ network connects to the users’ network, and inside the users’ home or apartment, and are critical to the successful delivery of voice and broadband communication services. Results of Operations The following tables set forth certain operating information in thousands of dollars and as a percentage of net sales for the periods indicated (except “Income tax provision (benefit),” which is stated as a percentage of “Income before income taxes”), as well as the dollar increase or decrease between periods and the percentage of the dollar increase or decrease: Years ended December 31, Amount % of Net sales (except as noted above) Amount % of Net sales (except as noted above) Dollar increase (decrease) % increase (decrease) Net sales $ % $ % $ ) -22.0 % Cost of sales % % ) -21.4 % Gross profit % % ) -23.2 % Operating expenses: Selling, general and administrative % % ) -17.1 % Research and development % % ) -22.1 % Total operating expenses % % ) -18.1 % Operating income % % ) -63.5 % Interest expense (5
